Citation Nr: 1428486	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 7, 2010, and a rating in excess of 10 percent since.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for bilateral hearing loss and assigned a noncompensable evaluation (0 percent), effective October 22, 2008.  As subsequent rating decision dated in July 2011 increased the Veteran's disability rating to 10 percent, effective from October 7, 2010.  

The Veteran testified at a hearing before the undersigned in October 2010.  A transcript of the hearing is of record.

In May 2011, the Board remanded this claim for additional development.  For the reasons that follow, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand for compliance with the previous remand instructions is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  In the May 2011 remand, the Board specifically directed the VA examiner to comment on the functional effects caused by the Veteran's hearing disability in accordance with the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the June 2011 examiner failed to provide any comment on functional effects.  Further, the Veteran provided a statement dated in August 2011, accompanied by numerous signatures, attesting to the severity of his bilateral hearing loss and the effects of this disability on his daily life.  As such, the Board has no discretion and must remand this case.  Stegall, 11 Vet. App. at 271.  

The Board also notes that the examiner indicated inconsistencies when using the CNC tape and, consequently, used another test using live voice to rule out any interference.  However, the examiner stated the Veteran refused any further testing and his hearing loss should be rated using only the puretone threshold test results.  As the use of the Maryland CNC is required when rating bilateral hearing loss pursuant to 38 C.F.R. § 4.85, the Veteran should be reexamined in accordance with these provisions.  

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  

The examiner must fully describe the functional effects of the Veteran's hearing loss disability, to include a discussion of the statements the Veteran has submitted on his behalf regarding the impact his bilateral hearing loss has on his daily activities.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

2.  Thereafter, reconsider the Veteran's claim for a higher rating.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

